Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing
	The drawings, filed on 7/15/2019, are accepted.  	 


	Allowable Subject Matter
	Claims 1-20 are allowed.  	 

Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a multi-degree of freedom electromagnetic machine, comprising: a spherical body [102] having an outer surface; an outer structure [104] spaced apart from and surrounding at least a portion of the spherical body, the outer structure having an inner surface; a plurality of magnets [106] coupled to the inner surface of the outer structure; and a plurality of windings [110] coupled to the outer surface of the spherical body, a least a portion of the plurality of windings partially overlapping at least one other of the plurality of windings, each of the plurality of windings comprising: a flexible dielectric substrate [202] having an inner surface and an outer surface, the inner surface of the flexible substrate facing the outer surface of the spherical body; and an electrical conductor [204] disposed on at least one of the inner or outer surfaces of the flexible dielectric substrate and configured as a spiral, wherein the spiral may be circular or non-circular, as in claim 1; or, 
each of the plurality of winding sets including a first winding [1306-1], a second winding [1306-2], and a third winding [1306-3], the first and second winding [1306-1 and 1306-2] disposed adjacent to, and not overlapping, each other, the third winding [1306-3] wound around the first and second windings, wherein each of the first, second, and third windings comprises: a flexible dielectric substrate having an inner surface and an outer surface; and an electrical conductor disposed on at least one of the inner or outer surfaces of the flexible dielectric substrate, as in claim 20.
	
The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features (see the italic bolded portion of the above paragraph), in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834